UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-1683


CHARLES E. CARTER,

                Plaintiff - Appellant,

          v.

CLARENDON COUNTY FIRE DEPARTMENT,

                Defendant - Appellee,

          and

OFFICER BARNEY DOZIER, Clarendon County Sheriffs Dept,

                Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Richard Mark Gergel, District
Judge. (2:10-cv-02812-RMG)


Submitted:   December 15, 2011             Decided:   December 19, 2011


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles E. Carter, Appellant Pro Se.     Charles Lloyd Appleby,
Gary Thomas Culbreath, COLLINS & LACY, Columbia, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Charles E. Carter seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

granting      summary       judgment      to     the     Clarendon   County     Fire

Department.          This   court   may    exercise      jurisdiction   only    over

final orders, 28 U.S.C. § 1291 (2006), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949).      The order Carter seeks to appeal is neither a final

order   nor    an     appealable     interlocutory         or   collateral    order.

Accordingly, we dismiss the appeal for lack of jurisdiction.                     We

dispense      with     oral   argument         because    the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         DISMISSED




                                           2